10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION — SANTA ANA
RAFAEL ARROYO, JR. Case No. SACV 19-00182 AG (ADSx)
JUDGMENT
Plaintiff,
Vv.

DAVID A. CERVANTES ET AL.

Defendants.

 

 

The Court enters Judgment against all Defendants and in favor of Plaintiff. Defendants
must pay a statutory award of $4,000 to Plaintiff. The Court also enters an injunction
requiring Defendants to make the interior path of their facilities accessible to individuals with

disabilities to the extent required by the Americans With Disabilities Act.

Dated January 27, 2020 __ ae ee

Hon. Ait&tew J. Guilford
United States District Judge

 

 

JUDGMENT

 
